[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                      JAN 21, 2009
                            No. 08-11799            THOMAS K. KAHN
                      ________________________          CLERK


               D. C. Docket No. 03-00718-CV-ORL-31-KRS

MODERN, INC., a Florida corporation,
FIRST OMNI SERVICE CORP., a Florida
corporation,

                                                   Plaintiffs-Appellants,

                                versus

STATE OF FLORIDA,
UNITED STATES OF AMERICA,
DEPARTMENT OF TRANSPORTATION,

                                                  Defendants-Appellees,


ST. JOHNS RIVER WATER MANAGEMENT DISTRICT,


                                                 Defendant-Third-Party-
                                                     Plaintiff-Appellee,

                                versus

BREVARD COUNTY, et al.,

                                                 Third-Party-Defendants.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (January 21, 2009)

Before HULL, WILSON and HILL, Circuit Judges.

PER CURIAM:

      After review and oral argument, we conclude that Appellants Modern, Inc.

and First Omni Service Corp. have not shown reversible error in the district court’s

January 28, 2008 order, which was entered after a three-week bench trial and

which grants final judgment in favor of the Appellees.

      AFFIRMED.




                                          2